          Case 1:20-cv-09987-JGK Document 50 Filed 02/09/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 RAMON DEJESUS CEDENO, individually
 and on behalf of a class of all other persons
 similarly situated,

                        Plaintiff,

 v.                                                 Case No. 1:20-cv-09987-JGK

 ARGENT TRUST COMPANY, RYAN                         ECF Case
 SASSON, DANIEL BLUMKIN, IAN
 BEHAR, DUKE ENTERPRISES LLC,
 TWIST FINANCIAL LLC, BLAISE
 INVESTMENTS LLC, and STRATEGIC
 FINANCIAL SOLUTIONS, LLC,

                        Defendants.

                                     NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Paul J. Rinefierd of the firm of Groom Law Group,

Chartered, hereby appears on behalf of Defendant Argent Trust Company in the above-

referenced action and requests notice of all matters in this action.

 Dated: Washington, D.C.                            GROOM LAW GROUP, CHARTERED
        February 9, 2021
                                                    By: /s/ Paul J. Rinefierd

                                                         Paul J. Rinefierd
                                                         1701 Pennsylvania Avenue, NW
                                                         Washington, D.C. 20006
                                                         Telephone: (202) 861-9383
                                                         Facsimile: (202) 659-4503
                                                         prinefierd@groom.com

                                                         Attorney for Defendant Argent Trust
                                                         Company
